Citation Nr: 1707848	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-08 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to an initial compensable rating for migraine headaches.

2. Entitlement to an initial compensable rating for right eye iritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel





INTRODUCTION

The Veteran served on active duty from May 2004 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The claims folder was later transferred to the RO in Anchorage, Alaska.
 
In September 2009, the Veteran requested a hearing with a Decision Review Officer (DRO). There is no indication this hearing was scheduled. The Veteran subsequently requested a Board hearing and a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) in January 2017. Under these circumstances, there is no due process violation and a remand for a DRO hearing is not required. See Bowen v. Shinseki, 25 Vet. App. 250 (2012).

In February 2017, the Veteran submitted a "migraine log", which he had referenced at the hearing. This was submitted without a waiver of RO jurisdiction. Given the decision below, which assigns the maximum schedular rating available for migraine headaches, the Board finds that the Veteran is not prejudiced by consideration of this evidence in the first instance. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The issue of entitlement to an initial compensable rating for right eye iritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

Throughout the appeal period, the Veteran's migraine headaches most nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 50 percent rating for migraine headaches have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

In May 2009, the RO granted entitlement to service connection for migraine headaches and assigned a noncompensable rating effective October 1, 2008. The Veteran disagreed with the rating and perfected this appeal.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Migraine headaches are evaluated as follows: with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability (50 percent); with characteristic prostrating attacks occurring on an average once a month over the last several months (30 percent); with characteristic prostrating attacks averaging one in 2 months over last several months (10 percent); and with less frequent attacks (noncompensable). 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

Neither the rating criteria nor the United States Court of Appeals for Veterans Claims has defined the term "prostrating." According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." The rating criteria also do not define "severe economic inadaptability." However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating. Pierce v. Principi, 18 Vet. App. 440 (2004).

In a January 2009 statement, the Veteran reported that he continued to have migraines, lasting 1-2 days every 2.5 to 4 weeks. He indicated that he was not able to work during the headaches and that he was half as efficient as normal the day after. He also stated that he always had to carry medication with him or have it readily available. 

On VA examination in March 2009, the Veteran reported that approximately every 3 weeks he experienced an aura consisting of photophobia and decreased higher cerebral functioning which was followed by a throbbing pain in the right occipital parietal region which could radiate to the right frontal and right retro-orbital regions. The aura included areas of patchy facial numbness of varying intensity. The pain generally begins at a level 4/10 and he treats it immediately with medication. The pain gets to about a level 9/10 and lasts from 12 to 18 hours. He has to go into a quiet dark room and rest. The headaches are of such severity 3 times a year that he is totally incapacitated for a day, which is followed by another day of fatigue. He believes that he could not perform occupational functions of any sort when he has a migraine. Physical examination of the head, eyes, ears, nose, throat and neck was normal except for mild oropharyngeal inflammation. Cranial nerves II through XII were grossly intact. Diagnosis was migraine headache with aura.

VA records show the Veteran was seen in June 2009 for intake into the VA medical system. He reported migraines every 6-8 weeks. Assessment was migraine headaches - infrequent - pain controlled with medication. A primary care note dated in July 2010 notes one migraine per month.

At the January 2017 hearing, the Veteran testified that his migraines have been typically every 3 to 4 weeks. He described them as debilitating and indicated he was unable to function. He testified that the RO asked him how many of the migraines were worse than the others and he stated that there were probably three per year that were worse and that they pretty much rendered him unconscious. As far as being unable to function or do anything at his house, it was still a matter of about every 3 to 4 weeks. These headaches put him out of commission for one to two days and he further stated that he was down for at least 10 hours when he has a migraine for a period of up to 36 hours. The Veteran further reported that he used about 2.5 weeks of sick leave in 2015 and about 2 weeks of sick leave in 2016. He left his previous job because his employer decided if he could not be there on their schedule, it wasn't worth having him. He also reported social impacts related to his migraines, such as being unable to go to the movies and having to be selective about restaurants due to the lighting.

In February 2017, the Veteran submitted a copy of his migraine log showing 8 headaches between August 10, 2016 and January 8, 2017 ranging in severity from 6-8/10 and lasting from 6 to 30 hours. He left work on 6 of those occasions. The remaining 2 headaches occurred during the weekend or while he was on vacation. 

On review, the Veteran reports frequent migraine headaches that are of such severity that he is generally unable to function. He also reported the need to leave work and use his sick leave and that this was a primary reason he left his last job. The Veteran is competent to report the frequency and severity of his migraines and the Board finds no reason to doubt his credibility. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted"). In making this determination, the Board notes the June 2009 VA treatment record, but finds it inconsistent with the other evidence of record.

Resolving reasonable doubt in his favor, the Board finds that the Veteran's migraine headaches most nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability and an initial 50 percent rating is warranted. See 38 C.F.R. §§ 4.3, 4.7. This is the maximum schedular rating available under Diagnostic Code 8100. 

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities. Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

Information in the claims folder indicates the Veteran is currently employed and the Board finds no basis for inferring a claim of entitlement to a total disability rating based on individual unemployability. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 
ORDER

An initial 50 percent rating for migraine headaches is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In May 2009, the RO granted entitlement to service connection for right eye iritis and assigned a noncompensable rating effective October 1, 2008. The Veteran disagreed with the rating and perfected this appeal. 

The Veteran underwent a VA eye examination in March 2009. At that time, the condition was not active and corrected near and distance vision was 20/20. No periods of incapacitation were noted. 

At the January 2017 hearing, the Veteran reported mild pigment issues, episodes of light sensitivity, and changing depth perception. He testified that the problems were intermittent, but a definite daily occurrence. He reported that the total time throughout the year he cannot use his right eye is over 2 weeks of time. He further stated that sometimes the eye problems last for 10 minutes and other times for 8-12 hours. 

Considering the length of time since the last examination as well as the Veteran's testimony which arguably suggests worsening symptoms, the Board finds that a current examination is needed. See 38 C.F.R. § 3.327 (2016); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA eye examination. The electronic claims folder must be available for review.

In accordance with the latest worksheet for rating eye disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of service-connected right eye iritis. The examiner is specifically requested to address the Veteran's complaints of light sensitivity and changing depth perception. A complete rationale for any opinion expressed must be provided.

2. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016).  

3. Review the examination report to ensure that it is in complete compliance with the directives of this Remand. If the report is deficient in any manner, implement corrective procedures at once.

4. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to an initial compensable rating for right eye iritis. If the benefit sought on appeal remains denied, the appellant and his representative, if any, should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


